Citation Nr: 1725750	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-29 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for degenerative joint disease (DJD) of the thoracolumbar spine.

2.  Entitlement to service connection for type II diabetes mellitus (DM), to include as due to exposure to chemicals in service.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1968 to June 1969, and served as a member of the New Mexico Air National Guard from March 1966 to March 1967 with a period of active duty for training (ACDUTRA) from September 1966 to January 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

When the Veteran's claims were last before the Board in November 2016, the Board remanded the issues of entitlement to an increased rating for a low back disability and service connection for DM for further development.

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. DM was not manifest during service, within one year of service, and is not otherwise attributable to service.

2.  The Veteran's service-connected low back disability is not manifested by forward flexion of the thoracolumbar spine limited to 15 degrees even considering pain and other pertinent factors and there are no incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the a 12 month period.



CONCLUSION OF LAW

1.  DM was not incurred in or aggravated by service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303 , 3.306, 3.307, 3.309 (2016).

2.  The criteria for an evaluation in excess of 20 percent for DJD of the thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5242, 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R.
§ 3.303, 3.304, 3.306.  

In addition, DM will be presumed to have been incurred in or aggravated by service if it becomes manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  When chronic diseases show as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clearcut clinical entity, at some later date.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  Showing a continuity of symptoms after service itself "establishes the link, or nexus" to service and also "confirm[s] the existence of the chronic disease while in service or [during the] presumptive period."  Id. (holding that section 3.303(b) provides an "alternative path to satisfaction of the standard three-element test for entitlement to disability compensation").

In order for a disorder to be service connected, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its merits, the evidence must preponderate against the claim. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Charles v. Principi, 16. 370 (2002).

The Veteran contends that he was exposed to pesticides and especially dichlorodiphenyltrichloroethane (DDT), during his active service in South Korea, and argues that the legal presumptions that are accorded to herbicide agent exposure should apply to his exposure as well.  The Veteran also asserts that he was exposed to Agent Orange.  The Veteran's service personnel records indicate that he served in Korea at Taegu Air Base with the 150th Combat Support Squadron as a mailroom specialist from July 1968 to June 1969.  However, the unit to which the Veteran was assigned is not one of the units that the Department of Defense (or VA) has determined to have operated in an area in or near the Korean DMZ.  See M21-1, Part IV, Subpart ii, 1.H.4.b.   Moreover, the Veteran has not asserted that he visited the DMZ; he asserts that in late December 1968 he was offered a ride from South Korea to Albuquerque on a C-54 that stopped on Wake Island where he boarded another plane that had been used to transport Agent Orange.  

In this regard, the law provides that diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38°U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307 (a)(6).  The term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 1116 (a)(4); 38°C.F.R. § 3.307 (a)(6)(i). 

Additionally, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense (DoD), operated in or near the Korean DMZ in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307 (a)(6)(iv).  The list of diseases associated with exposure to certain herbicide agents includes type II diabetes.  38 C.F.R. § 3.309 (e).  There are no similar legal provisions for exposure to DDT during service. 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120   (2007).

Service Connection

The Veteran's STRs do not reflect any complaints, findings, treatment or diagnosis of DM nor do the records reflect any complaints, findings, treatment, or diagnosis of DM within the initial post-service presumptive year.

The Veteran was afforded a VA examination in December 2016, subsequent to a November 2016 Board remand.  The examiner opined that the Veteran's DM was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran provided an article dated July 24, 2009 by Melissa Segrest of Green Right Now entitled "Study Links Diabetes to Banned Chemical Pesticide DDT."  The article cites a study published in Environmental Health Perspectives, July 2009, volume 117, issue 7 entitled "Organochlorine Exposure and Incidence of Diabetes in A Cohort of Great Lakes Sport Fish Consumers" by Turyk, Mary et. al.  The authors state, 

"Although obesity is a dominant risk factor, increased risk of diabetes is also related to sedentary lifestyle, poor diet, older age, ethnicity, family history of diabetes, hypertension, and dyslipidemia."  The study authors state, "The present investigation has a number of limitations. As in any observational study, the association between DDE and diabetes does not establish causality. This investigation was not originally designed as a health study, so some important risk factors for diabetes were not determined at baseline, including smoking, alcohol use, serum lipid measurements, physical activity, and family history of diabetes.  However, smoking, alcohol use, and serum lipids were estimated from follow-up data, and did not confound the effect estimates for DDE.  Henriksen et al. (1997) did not find substantial attenuation of the association of TCDD with incident diabetes after adjustment for triglycerides, nor did they see effect modification by triglycerides.  We assessed diabetes by self-report, which could have resulted in underdiagnosis and/or misclassification of disease.  In a cross-sectional sample from our cohort taken in 2004-2005 (Turyk et al. 2009), we tested sera for hemoglobin A1c, which has been used as an indication of undiagnosed diabetes (Bennett et al. 2007).  In the cross-sectional sample, we found elevated hemoglobin A1c (> 6.3%) in 4% of the participants without diagnosed diabetes, and 92% of those reporting diabetes also reported diabetes medication use or had elevated hemoglobin A1c levels.  These findings suggest that some underdiagnosis, but not misclassification, of diabetes is likely to also be present in the current study." 

In their conclusion they state, "The present study showing an increased incidence of diabetes among those exposed to higher levels of DDE at baseline, along with the observation that diabetes status did not affect annual percent change in DDE and PCB-132/153, confirms previous cross-sectional studies and suggests the possibility of a causal relationship.  Future studies should address the biological mechanisms by which DDE may be affecting glucose homeostasis."  Extensive review of the medical literature reveals multiple studies exploring the relationship of DDT to the development of diabetes, but there were no conclusive causal results found.  Research of the medical literature including scientific and medical treatises and juried journal articles reveals no established relationship between exposure to DDT and the development of diabetes mellitus. (see citations below).  Furthermore, when the Veteran developed diabetes mellitus type 2, he had the following well-recognized risk factors:  obesity (BMI between 2001 and 2005 averaged 34.29) (BMI 33 in 1998), age > 45 (Veteran was 64), Ethnicity - Hispanic or Latino, 
Family History - Mother - diabetes mellitus (PCP note Feb 28, 2001).

The examiner listed the following citations:  Agency for Toxic Substances & Disease Registry (ATSDR) 2002, Toxicological profile for DDT, DDE, DDD, Atlanta, GA: U.S. Department of Health and Human Services, Public Health Service (No reported relationship to the development of diabetes), The National Institute for Occupational Safety and Health (NIOSH), Centers for Disease Control and Prevention, DDT, updated: December 4, 2014 (No reported relationship to the development of diabetes), Centers for Disease control and Prevention Diabetes, Updated July 25, 2016 Risk factors for the development of Diabetes:  "being overweight, being 45 years or older, having a family history of type 2 diabetes, being physically active less than 3 times a week, ever having gestational diabetes or giving birth to a baby who weighed more than 9 pounds, race and ethnicity are also factors: African Americans, Hispanics and Latinos, American Indians, Pacific Islanders, and some Asian Americans are at higher risk than whites."

The examiner noted that the Veteran was diagnosed with diabetes mellitus type 2 in 2005, 36 years after separation from active duty service.  The examiner noted that at that time, he had documented known risk factors for the development of diabetes mellitus.  In addition, the examiner noted that review of the medical literature does not reveal a well-documented relationship between exposure to DDT and the development of diabetes mellitus.  Therefore, the examiner opined that the Veteran's DM was less likely than not incurred in active duty service and is less likely than not due to any exposure to chemicals generally; and DDT specifically, during his service in South Korea.

The Veteran asserts that his diabetes is related to exposure to chemicals in Korea to include pesticides.  Specifically, he asserts that he was exposed to pesticides in Korea, and has submitted an internet articled alleging a link between diabetes and pesticide exposure, specifically DDT.  He asserts that the same legal provision that provide for presumptive service connection for diseases associated with herbicide agent exposure should also apply in his case.  

The record does not specifically confirm that the Veteran was exposed to DDT or other pesticides in Korea.  However, to the extent that the use of pesticides at Air Bases in Korea is consistent with the places, types, and circumstances of the Veteran's service, the Board finds the Veteran's statement regarding such exposure to be competent and credible.  The Board notes, however, the Veteran does not have the training or expertise in medical matters and the causation issue involves a medical determination that is complex.  Therefore, the VA opinion is more probative regarding the causation question in this case as set forth above.  See Woehlaert v. Nicholson, 21 Vet. App 456 (2007).  In addition, as noted, the article provided by the Veteran does not establish causation in this case especially in light of the VA examiner's opinion.  The article was thoroughly reviewed by the VA examiner in the VA opinion and the examiner thoroughly explained his opinion with supporting rationale.  There is no equally competent and credible evidence of record to the contrary.  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

The examiner explained, as noted, that the Veteran was diagnosed with diabetes mellitus type 2 in 2005, 36 years after separation from active duty service.  The examiner noted that at that time, he had documented known risk factors for the development of diabetes mellitus.  In addition, the examiner noted that review of the medical literature does not reveal a well-documented relationship between exposure to DDT and the development of diabetes mellitus.  Therefore, the examiner opined that the Veteran's DM was less likely than not incurred in active duty service and is less likely than not due to exposure to chemicals generally; and DDT specifically, during his service in South Korea.  Inasmuch as the VA opinion clearly was based upon both examination of the Veteran and consideration of his documented medical history and statements as well as a pertinent medical reference, and because the rationale underlying the opinion is reasonable and consistent with the evidence of record, this opinion constitutes the most probative evidence with regard to that matter.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  Further, to the extent that the Veteran asserts that he was on a plane when returning to the States that had been used to transport Agent Orange, the Board notes that there is no confirmation of that assertion in the record and there is no competent and credible evidence of such exposure of record.  

As such, the most probative evidence establishes that DM is not attributable to service, was not manifest within a year of service, and is not otherwise related to service.

Increased Rating DJD

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court previously indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court recently suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, 28 Vet. App. 346 (2016).

Under the General Rating Formula as applicable to the Veteran's spine disability, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine. 

A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine. 

The rating criteria under the General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (3) states that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors note the result of the disease or injury of the spine, the range of motion of the spine in particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) indicates that each range of motion measurement should be rounded to the nearest 5.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one of more of the following: difficulty walking because of the limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that VA should separately evaluate disability of the thoracolumbar and cervical spine segments, except whether there is unfavorable ankylosis of both segments, which will be rated as a single disability.

According to the Formula for Rating Intervertebral Disc Syndrome (IVDS), a 10 percent rating contemplates incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks during the past 12 months.  A 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months.  A 60 percent rating requires evidence of incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

The Veteran was afforded a VA examination in March 2012.  At that time, the examiner diagnosed the Veteran as having degenerative joint disease of the thoracolumbar spine as well as bilateral lumbar radiculopathy.  The Veteran reported having daily back pain that was more or less consistently rated as 9 out of 10 without medication and 4 out of 10 in severity with gabapentin.  He reported that flare-ups severely limited activity and that his back was getting worse over time.  On examination forward flexion was to 70 degrees with painful motion noted at 65 degrees; extension was to 30 degrees or greater with painful motion at 25 degrees; right and lateral flexion was to 25 degrees with painful motion at 25 degrees; and right and left lateral rotation was to 30 degrees or greater with painful motion at 25 degrees.  The Veteran was able to perform repetitive-use testing with three repetitions and post-test forward flexion was to 60 degrees; extension to 30 degrees or greater; right and left lateral flexion to 20 degrees; and right and left lateral rotation to 30 degrees or greater.  There was no additional limitation in the range of motion of the thoracolumbar spine although there was functional impairment of the thoracolumbar spine after repetitive use with contributing factors of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, deformity, atrophy of disuse, instability of station, disturbance of locomotion, and interference with sitting, standing, and/or weightbearing.  There was no localized tenderness or pain to palpation, or guarding of muscle spasm.  Muscle strength was normal.  Deep tendon reflexes were absent in the knees and ankles.  Sensory examination was normal except for the right lower leg and right foot/toes.  Straight leg raising was positive bilaterally.  Mild, bilateral radiculopathy was noted.  The Veteran was noted to have IVDS but no incapacitating episodes over the previous 12 months.  

In December 2016, the Veteran was afforded a VA examination.  At that time, he stated that he had constant pain in his lower back.  He stated that he took Advil and gabapentin 300 mg daily.  The examiner noted that the Veteran is currently service-connected for bilateral lower extremity radiculopathy.  He denied flare-ups.  He stated that he could not run and tried to walk as little as he can because any kind of movement was going to hurt.  He stated that his current back pain made it difficult to bend over to pick things up or put on shoes or socks.

On examination, his gait was slow and wide based.  There was mild tenderness over the lumbar spine to palpation.  No bowel or bladder problems were noted.  He exhibited forward flexion from 0 to 80 degrees; extension from 0 to 30 degrees; right and left lateral flexion from 0 to 30 degrees; right and left lateral rotation from 0 to 30 degrees.  He exhibited pain throughout forward flexion and his range of motion was limited secondary to pain.  His range of motion was both active and passive.  There was no alteration in pain or arc of motion with repetitions (3).  He had 5/5 strength in all areas.  He had intact sensation with light touch all dermatomes in all four extremities.  He had negative straight leg raise bilaterally lower extremities both sitting and supine.  Radiculopathy was noted and mild intermittent pain and numbness of the bilateral lower extremities.  There was no ankylosis of the spine.  The Veteran did not use any assistive devices.  X-rays of the thoracic spine showed arthritis.  The examiner noted findings from April 2011 L-Spine AP and L-5 S-1 spot as advanced degenerative disc changes at L2-L3 with compression of the disc space, a vacuum disk, and extensive circumferential osteophyte formation.  Minor retrolisthesis of L2 on L3 was established.  Less advanced degenerative disc changes elsewhere in the lumbar spine and DJD changes at the L4-L5-S1 facet joints were noted.  Atherosclerotic calcification in the abdominal aorta was seen.  No new problems were found.  The examiner noted that the Veteran reported his bilateral foot numbness due to service-connected radiculopathy made it difficult to walk.  The Veteran stated his low back pain was worse with prolonged standing, bending, lifting, and walking.  He also stated he was unable to run due to his bilateral lower extremity radiculopathy and low back pain.  The examiner noted that there is no medically recognized standardized way to test the thoracolumbar spin on passive motion or in non-weight bearing.  The examiner further noted measurements documented on the DBQ were completed with active motion and in weight-bearing.

The Veteran has been assigned a 20 percent rating for his low back disability.  In order for a higher rating to be assigned, the evidence must show that forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In March 2012, the Veteran's forward flexion painful motion was at 65 degrees and at worse to 60 degrees with repetitive motion.  The Veteran's forward flexion of the spine was limited to 80 degrees on most recent examination even considering the DeLuca criteria, but not to 30 degrees or less and he did not have ankylosis.  Also, to the extent that the Veteran has IDVS that is related to his DJD, there is no evidence of incapacitating episodes as defined by regulation.  The Veteran had no additional neurological symptoms related to his degenerative joint disease other than his lower extremity bilateral radiculopathy which is currently service-connected.  Accordingly, the criteria for a higher rating are not met.

In reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert.


ORDER

Entitlement to an increased rating in excess of 20 percent for degenerative joint disease (DJD) of the thoracolumbar spine is denied.

Service connection for DM is denied.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


